In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Incorporated Village of Brightwaters filed April 3, 2003, which denied the petitioner’s application for an area variance, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Costello, J.), entered October 16, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the denial of its application for an area variance to build a single-family dwelling on the proposed subdivided lot had a rational basis and was supported by substantial evidence (see Matter of Sasso v Osgood, 86 NY2d 374 [1995]). The requested variance was substantial and would result in an undesirable change in the character of the neighborhood (see Matter of Westervelt v Zoning Bd. of Appeals of Town of Woodbury, 7 AD3d 964 [2004]). The alleged difficulty was also self-created.
The appellant’s remaining contentions are without merit. Cozier, J.E, Ritter, Krausman and Skelos, JJ., concur.